Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-11, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Baskakov (US Pre-Grant Publication 2012/0017027) in view of Ranade et al. (US Patent 9,111,015) in view of Noble (US Pre-Grant Publication 2007/0226394).

Baskakov teaches a method of managing a snapshot of a fully allocated storage segment based upon data within the fully allocated storage segment, the method comprising: 
Fully allocating an entire storage segment initially consisting of a repeating initialization data pattern solely to a first application (see paragraph [0025]. A page associated with a typical guest OS operating with a typical application may be filled with identical data in the form of a repeating pattern. Thus, an entire storage segment including a set of pages will initially consist of a repeating initialization pattern for use by a guest OS working in concert with a “typical application.” Notably, only a single typical application and a single guest OS is described); 
storing metadata associated with the storage segment that specifies the repeating initialization data pattern (see paragraphs [0025]-[0026]. A page signature is generated to classify contents of a machine page number. As noted in [0026], page signatures may completely represent page contents comprising a simple pattern); 
writing, with the first application, pre-snapshot application data to a part of the storage segment over the repeating initialization data pattern, the storage segment subsequently consisting of an application data portion comprising the pre-snapshot application data and a repeated data portion consisting of the repeating initialization data pattern (see [0027]-[0028]. Copy-on-write snapshots are used with pages. The COW functions by first copying the original data to a new instance, and then writing to the original. After this, a snapshot is taken of the original data stored in the copy, paragraph [0028]. Thus, because Baskakov shows writing data to a page and then performing a snapshot, Baskakov shows writing pre-snapshot application data. As 
taking, with a snapshot application, a snapshot of the storage segment that comprises first snapshot data associated with the pre-snapshot application data and second snapshot data associated with the repeating initialization data pattern (see [0027]-[0029]. A save file may be generated as a copy on write. The snapshot is of a storage segment that comprises both data associated with the pre-snapshot application data and data associated with the repeating initialization pattern. As noted in paragraph [0028], the snapshot contains data associated with the original page. The original page data includes the repeating initialization data pattern. Notably, if successive writes are made requiring successive snapshots, a first snapshot would be of the original data and the second snapshot would be of the successive writes. Paragraph [0004] indicates that multiple snapshots may be saved, and the steps of paragraphs [0028]-[0029] occur whenever a snapshot is taken); 
generating, with the first application, a [save request] that overwrites pre-existing storage segment data, the preexisting storage segment data comprising the pre-snapshot application data or the repeating initialization data pattern (see [0027]-[0029]. The save process may occur whenever a write operation on a page is performed); 
reading, with the snapshot application, the metadata associated with the storage segment that specifies the repeating initialization data pattern (see Baskakov [0028]-[0029] and [0047]-[0048]. The system determines if a page may be characterized completely by a repeating pattern);
comparing, with the snapshot application, the preexisting storage segment data to the repeating initialization pattern (see Baskakov [0028]-[0029] and [0047]-[0048]); 
when the preexisting data equals the repeating initialization data pattern, determining, with the snapshot application, that the post-snapshot-write is post-snapshot application data that overwrites the repeating initialization data pattern within the storage segment (see Baskakov [0047]-[0048]. The system checks to determine if a selected page conforms to a known pattern); 
when the [save request overwrites] … the repeating initialization data pattern within the storage segment, blocking, with the snapshot application, the repeating initialization data pattern from being copied and moved, thereby blocking [saving] of the snapshot of the storage segment (see [0029] and [0047]-[0048]. Each page that is characterized by a repeating initialization pattern is compressed to a description of the pattern, rather than saving the actual page containing the pattern. Thus, the repeating data pattern is blocked from being copied and saved); and
Baskakov does not explicitly teach: 
generating, with the first application, a post-snapshot-write to the storage segment; 
when the post-snapshot-write is a post-snapshot application data that modifies and decreases the repeating initialization data pattern within the storage segment, blocking, with the snapshot application, the repeating initialization data pattern from being copied and moved, thereby blocking modification of the snapshot of the storage segment. 
writing, with the first application, the post-snapshot-write to the storage segment thereby modifying the repeating initialization data pattern within the storage segment, 
such that the size of the repeated data portion is decreased and the size of the application data portion is correspondingly increased, wherein the storage segment subsequently consists of the application data portion comprising the pre-snapshot application data and the post-snapshot application data and the repeated data portion consisting of the repeating initialization data pattern.
Ranade teaches: 
generating, with the first application, a post-snapshot-write to the storage segment that overwrites preexisting storage segment data …  (see Figure 2, element 220. Also see 6:55-7:3. Ranade shows to create an initial snapshot and then receive a subsequent modification to data. See 6:55-7:3. Ranade teaches to check a tag associated with each request and a separate tag or flag associated with each data object being modified, indicating a class of data); 
…
when the post-snapshot-write is post-snapshot application data that overwrites  [particular data] within the storage segment, blocking, with the snapshot application, the [particular data] from being copied and moved, thereby blocking modification of the snapshot of the storage segment (see 6:55-7:3. If a unit of data being modified is not indicated to be preserved, a snapshot of the pre-modification value of that data is not made); and
writing, with the first application, the post-snapshot-write to the storage segment thereby overwriting the [particular data] within the storage segment (see 6:55-7:3. After checking whether or not to preserve the data, the write is allowed and the data being written is modified. This occurs regardless of the underlying type of data. As noted above, Baskakov teaches an initial state of a repeating initialization data pattern that is written over, [0042]), 
such that the size of the [particular data] data portion is decreased and the size of the application data portion is correspondingly increased (see 6:55-7:3 for overwriting a class of data with new data. This limitation appears to be defining what happens when data is overwritten. Specifically, if a first class of data is written over a second class of data, then the size of the second class of data is decreased and the size of the first class of data is increased. As noted above, Baskakov teaches an initial state of a repeating initialization data pattern that is written over, [0042]. Writing over data of the initial pattern and replacing it with other data increases the size of the other data on the page while decreasing the size of the initial data on the page), 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Baskakov by the teachings of Ranade, because both references are directed towards a goal of efficiently storing data in a snapshot. Ranade provides a benefit of checking tags associated with data, much like the data signatures of Baskakov, to determine whether an attempt should be made to preserve a pre-modification value of the data. This will provide another efficiency check to Baskakov, making the generation and storage of snapshots more efficient. 
Noble teaches: 
Fully allocating an entire storage segment initially consisting of a repeating initialization data pattern (see paragraph [0045]-[0046]. Storage segments may initially consist of repeating initialization patterns);
storing metadata associated with the storage segment that specifies the repeating initialization data pattern (see paragraph [0046]. The repeating initialization pattern is stored);
writing, with the first application, pre-snapshot application data to a part of the storage segment over the repeating initialization data pattern, the storage segment subsequently consisting of an application data portion comprising the pre-snapshot application data and a repeated data portion consisting of the repeating initialization data pattern (see paragraph [0046]. Noble states that the repeated data pattern may be overwritten. Thus, upon being overwritten with application data, the storage segments will consist of a repeating data pattern portion and an application data portion);
writing, with the first application, the post-snapshot-write to the storage segment thereby modifying the repeating initialization data pattern within the storage segment (see paragraph [0046]. Noble shows writing over the repeating initialization data pattern), 
such that the size of the repeated data portion is decreased and the size of the application data portion is correspondingly increased, wherein the storage segment subsequently consists of the application data portion comprising the pre-snapshot application data and the post-snapshot application data and the repeated data portion consisting of the repeating initialization data pattern (see paragraph [0046]. By writing over a portion of the repeated data pattern such that application data and the pattern are stored in a disk, a portion of the disk containing the repeated data pattern will decrease and a portion of the disk containing application files will increase).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Baskakov by the teachings of Noble, because both references are directed towards a goal of efficiently storing data alongside repeated data patterns. Noble provides an additional benefit of preserving the repeated data pattern so that it remains accessible. This will provide another check to Baskakov to ascertain the nature of pages when saving files. 

As to claim 2, Baskakov as modified by Ranade teaches the method of claim 1, further comprising: 
When the preexisting data does not equal the repeating initialization data pattern, determining, with the snapshot application, that the post-snapshot-write is post-snapshot application data that overwrites the pre-snapshot application data within the storage segment (see Ranade 3:60-4:5 and 5:40-63); and
When the post-snapshot-write is post-snapshot application data that modifies the pre-snapshot application data within the storage segment, copy and moving, with the snapshot application, the pre-snapshot application data to a destination storage location, thereby modifying the snapshot of the storage segment to identify the destination storage location of the moved pre-snapshot application data (see Ranade 3:60-4:5 and 5:40-63). 

As to claim 3, Baskakov as modified by Ranade teaches the method of claim 2, further comprising: 
writing, with the first application, the post-snapshot application data to the storage segment thereby overwriting the pre-snapshot application data within the storage segment (see Ranade 3:60-4:5).  

As to claim 4, Baskakov as modified teaches the method of claim 2, wherein the destination storage location is not contained within the storage segment (see Ranade 3:60-4:5).  

As to claim 7, Baskakov as modified by Ranade teaches the method of claim 1, wherein the storage segment is a file (see Ranade 3:60-4:5). 

As to claims 8 and 15, see the rejection of claim 1 above. 
As to claims 9 and 16, see the rejection of claim 2 above. 
As to claims 10 and 17, see the rejection of claim 3 above. 
As to claims 11 and 18, see the rejection of claim 4 above. 
As to claim 14, see the rejection of claim 7 above. 

Response to Arguments
Applicant's arguments filed 15 December 2021 have been fully considered but they are not persuasive. 

Applicant argues that the references do not teach to “write the post-snapshot application data to the storage segment thereby overwriting the repeating initialization data pattern within the storage segment such that the size of the repeated data portion is decreased and the size of the application data portion is correspondingly increased, wherein the storage segment subsequently consists of the application data portion comprising the pre-snapshot application data and the post-snapshot application data and the repeated data portion consisting of the repeating initialization data pattern.”
Examiner notes that newly cited reference Noble more clearly show this feature of overwriting the repeating initial data pattern, wherein a size of the repeated data portion is decreased and a size of the application data portion is increased.

	Applicant argues that “The Applicant submits that Baskakov does not teach the aforementioned claim requirements since Baskakov's "modification" of the repeating data pattern relates to representing that data pattern as meta data in a "save file" operation as opposed to modifying the repeating data pattern to the post-snap-write in the storage segment as the claims require. Here, the Applicant submits that the claims are clear that the repeating initialization data pattern in the storage segment be modified by writing the post-snap-write to the storage segment. This is unlike the alleged "modification" in Baskakov since such modification is not related to changing the repeating pattern in the actual memory page but rather related to representing the repeating pattern in the memory page with metadata in a "save file" associated therewith. In other words, the Applicant submits that Baskakov does not teach changing the repeating data of the VM's memory page by writing post snapshot data to that memory page, but rather teaches representing that repeating data as metadata in a "save file" of that memory page.”
	Examiner notes that paragraph [0029] does save pages that are characterized completely by a repeating pattern are stored as a reference to that pattern, as Applicant argues. However, Baskakov also teaches that “page data matching no known pattern class may be stored in a compressed format within the save file.” 
	Applicant appears to be arguing that Baskakov, while initializing pages as having a repeating pattern, can never overwrite that pattern in any way or form. This is does not appear to be correct. 
Baskakov shows that pages may be initialized as having patterns (see paragraph [0025]). Baskakov shows performing writes on pages (see paragraphs [0026]-[0027]). Baskakov shows wherein pages that still maintain a repeating initialization pattern are stored as a reference to the pattern, while pages that do not completely contain a repeating initialization pattern are simply stored (see paragraph [0029]). Given that pages are initialized to a repeating data pattern, and then some pages no longer have that repeating data pattern, it would have been obvious to one of ordinary skill in the art, in view of Baskakov’s references to writing to pages and saving writes that one could modify the repeating initialization data pattern of pages. 
Nevertheless, additional reference Noble has been added to more clearly teach overwriting a repeating initialization pattern such that the size portion of the repeated data portion is decreased and the size of the application data portion is correspondingly increased. 

Applicant argues that “Ranade does not teach this feature since Ranade’s sub-sets of data in the collectively managed dataset are static without any teaching of how to manage snapshots of the storage segment when a portion of one data-set dynamically moves to a different dataset.”
In response to this argument, Examiner notes that there is no claimed language directed towards moving a portion of one data set to a different dataset. Applicant is reminded that unclaimed limitations, such as dynamically moving or transferring data between data sets, have no patentable weight until claimed. Examiner notes that the claims are instead directed towards overwriting data initialization data patterns. There is no movement of data between datasets, as Applicant argues. 

Applicant argues that “this dynamic change of the subset sizes within the collectively managed dataset is simply not considered in Ranade. Rather, Ranade teaches static subsets within the collectively managed dataset where the tagging system is utilized to identify that one dataset should be included in snapshot operations while the other dataset should not be included in snapshot operations.”
Applicant’s referral to “dynamic change of the subset sizes” appears to be referring to writing over one class of data (an initial pattern) with another class of data (the incoming write). Examiner notes that this appears to occur anytime initial data is overwritten. Notably, when a memory is initialized with an initial data pattern and receives a write, the “size” of the memory initially allocated as empty (or with the initial data pattern) would decrease while the “size” of the memory allocated to the write would increase. Applicant’s claimed subject matter does not appear to be an active step of memory management, but rather simply a consequence anytime a set of initial data is overwritten. 
Additionally, Ranade is relied upon to show a system that will preserve in a snapshot selected writes while not preserving others. Baskakov is relied upon to show pages that are initialized with a repeating data pattern (see paragraphs [0026] and [0042]) that are then subjected to a write (see [0027]-[0028]). In view of Applicant’s amendments, additional reference Noble has been added to more clearly teach overwriting a repeating initialization pattern such that the size portion of the repeated data portion is decreased and the size of the application data portion is correspondingly increased. 

Applicant argues that “there is no teaching in either Baskakov and Ranade of how to manage snapshot operations of the storage segment when there is ongoing or dynamic reduction of the repeating data pattern by being modified by post-snapshot-writes.”
As noted above, in view of this amendment, newly cited reference Noble is relied upon to more clearly show overwriting an initial pattern with a file, thus reducing the size portion of the initial pattern and increasing the size portion of the file data.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES D ADAMS whose telephone number is (571)272-3938. The examiner can normally be reached M-F, 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES D ADAMS/           Primary Examiner, Art Unit 2152